           Case 1:18-cv-01769-ER Document 124 Filed 11/11/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------x
 JANE DOE,

       Plaintiff,

 v.                                                                  Case No. 18-cv-1769

 SOLERA CAPITAL LLC and MOLLY
 ASHBY, jointly and severally,

        Defendants.
 -------------------------------------------------------------x


                          MOTION TO FILE DOCUMENT UNDER SEAL

       The parties jointly request to file the attached document under seal for the reasons stated to

the Court in the telephone conference on October 22, 2020.

 Dated:           New York, New York
                  November 6, 2020

                                                       Respectfully Submitted,


 /s/ Jeanne Mirer                                        /s/ David Grech
 Jeanne Mirer                                            David Grech
MIRER MAZZOCCHI                                          GORDON REES
& JULIEN, PLLC                                           SCULLY MANSUKHANI, LLP
One Whitehall Street, 16th Floor                         1 Battery Park Plaza, 28th Floor
New York, NY 10004                                       New York, New York 10004
Phone: (212) 231-2235                                    (212) 269-5500
jmirer@mmsjlaw.com                                       dgrech@grsm.com

 Attorneys for Plaintiff Jane Doe                        Attorneys for Defendants
                                                         Solera Capital LLC and Molly Ashby
      Case 1:18-cv-01769-ER Document 124 Filed 11/11/20 Page 2 of 2




TO:   All Counsel of Record (by ECF)
